DETAILED ACTION
	For this Office action, Claims 1-12 are pending.  Claims 13 and 14 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feige et al. (herein referred to as “Feige”, US Pat Pub. 2015/0121676).
	Regarding instant Claim 1, Feige discloses an encapsulated filter port protection device (Abstract; Figure 1; Figure 2; supporting collar for elongated articles such as a filter port, protects by providing support and coverage), comprising a main body defining an open region for receiving a filtration housing port (Figure 1; Paragraphs [0010]-[0016]; supporting structure 1 holding gasket 9 comprising inner cavity/longitudinal opening 12), said main body having first and second spaced tangs extending therefrom, said first and second spaced tangs configured to cooperatively 
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Feige further discloses wherein said flexible tubing has an outside diameter, and wherein a space between said spaced tangs is smaller than outside diameter (Abstract; Figures 1-3; Paragraphs [0013]-[0016]; Paragraph [0019]; supporting nature of device would require openings/cavities to have inner diameter smaller than that of cable/tubing to provide friction fit, narrower region of longitudinal opening 12 also provides for smaller inner diameter).
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Feige further discloses wherein said spaced tangs are configured to create at least two points of contact with said flexible tubing (Figures 1-3; Paragraph [0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 create two points of contact).   
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Feige further discloses wherein said open region is substantially cylindrical (Figures 1-3; Paragraph [0016]; inner surface 11 comprises cylindrical open region).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Feige further discloses wherein said main body has a top that, in 
Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Feige further discloses wherein each of said first and second tangs comprises an inner surface having an arcuate cut-out configured to receive said flexible tubing (Figures 1-3; Paragraphs [0010]-[0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 of gasket provide arcuate giving “cut-out” shape of annular ring formed within the inner cavity). 
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Feige further discloses wherein said main body has an upper region having a first external diameter, and a lower region having a second external diameter greater than said first external diameter (Figures 1-3; Paragraphs [0010]-[0016]; Paragraph [0019]; see orientation of device in Figures 1 and 2, upper region is area above concave portions 8 near terminal flanges 13, with narrower external diameter than lower region comprising concave portion 8 and extending beyond in the distal direction from flanges 13).  
Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Feige further discloses wherein said main body has an intermediate region between said upper region and said lower region that transitions between said first and second external diameters (Figure 3; Paragraph [0015], see continuous circumferential arc section).  
Regarding instant Claim 12, Feige discloses an encapsulated filter port protection device (Abstract; Figure 1; Figure 2; supporting collar for elongated articles .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feige et al. (herein referred to as “Feige”, US Pat Pub. 2015/0121676) in view of Bennett et al. (herein referred to as “Bennett”, US Pat Pub. 2015/0096445).
Regarding instant Claim 9, Feige discloses an encapsulated filter port protection device (Abstract; Figure 1; Figure 2; supporting collar for elongated articles such as a filter port, protects by providing support and coverage), comprising a main body defining an open region for receiving a filtration housing port (Figure 1; Paragraphs [0010]-[0016]; supporting structure 1 holding gasket 9 comprising inner cavity/longitudinal opening 12), said main body having first and second spaced tangs extending therefrom, said first and second spaced tangs configured to cooperatively receive and grasp flexible tubing (Abstract; Figure 1; Figure 2; Figure 3; Paragraphs [0010]-[0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 of gasket comprise tangs that grasp and support articles such as flexible tubing [see that collar is configured to support cables and similar structures]).

Bennett discloses self-closing filer in the same field of endeavor as the combined references, as it solves the mutual problem of providing support for elongated objects such as cables (Figure 13A; Paragraph [0057]).  Bennett further discloses an encapsulated filter comprising a housing (Figure 1; Paragraph [0031]; Paragraph [0032]; Paragraph [0057]; filter 17 including housing/cover 12/14), at least one port protruding from said housing and flexible tubing out from said port that provides a supported filtration flowpath (Figure 1; Figure 13A; Paragraph [0057]; flexible hollow tubes 56 extend to filtration media 16/housing 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the port protection device of Feige by further comprising an encapsulated filter comprising a housing, at least one port protruding from said housing, and flexible tubing extending out from said port as taught by Bennett—wherein the port protection device would support and protect the flexible tubing/port—because Bennett discloses such a filter and respective ports and tubing would provide a supported filtration flowpath during operation (Figure 1; Figure 13A; Paragraph [0057]; flexible hollow tubes 56 extend to filtration media 16/housing 12).
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein said flexible tubing has an outside diameter, and wherein a space between said spaced tangs is smaller than outside diameter (Feige, Abstract; Figures 1-3; Paragraphs [0013]-[0016]; Paragraph [0019]; supporting nature of device would require openings/cavities to have inner diameter smaller than that of cable/tubing to provide friction fit, narrower region of longitudinal opening 12 also provides for smaller inner diameter).
Regarding instant Claim 11, Claim 9, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein said spaced tangs are configured to create at least two points of contact with said flexible tubing (Feige, Figures 1-3; Paragraph [0016]; Paragraph [0019]; ends 15 and longitudinal reliefs 14 create two points of contact).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	03/22/2022